DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, Figures 2-18, directed to an optical fiber cleaver with the special technical feature of a cutting unit in a lid portion and the cutting unit is spring biased.
Species B, Figures 19-29, directed to an optical fiber cleaver with the special technical feature of a cutting unit in a base portion with a cut counter. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Todd Guise on 8/20/2021 a provisional election was made without traverse to prosecute the invention of species B, claims 1-5 and 8-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6-7 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16772658, filed on 6/12/2020


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020, 7/16/2021 and 9/20/2021 were filed on/after the filing date of the application on 6/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawing of the optical fiber in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities: 
Regarding element 280, Examiner notes that element 280 in the application has both been refer to as “the strap accommodation portion 280” in paragraphs 0071, 0139 and 0148; and also “scrap accommodation 280” in paragraphs 0128 and 0131, 0148, 0158 and 200. There should only be one name per element number 280. 
Appropriate correction is required.

Claim Objections
Claims 1-5 and 8 are objected to because of the following informalities:  
Regarding claim 2, lines 7 and 12, “engage with at least the one alignment groove” should be “engage with the at least one alignment groove” for clarity. Similar for claims 3, 4, 5 and 8.
Regarding claim 4, line 2, “at least the one protrusion” should be “the at least one protrusion” for clarity. Similar for claim 8.
Regarding claim 1, line 3, add “is” after “a lid unit that”.
Regarding claim 2 line 2, add “to” after “respect”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
 “cleaving mechanism” as recited in claim 1, line 15 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cleaving”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cleaving” preceding the generic placeholder describes the function, not the structure, of the mechanism).
“movement unit” as recited in claim 1, (first, “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “movement”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “movement” preceding the generic placeholder describes the function, not the structure, of the unit).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
 “cleaving stop unit” as recited in claim 9 (“unit” is a generic placeholder for “means”, and the generic placeholder is modified by the functional language “cleaving”).   The “stop” is treated as structure, therefore it is considered to not invoke 112 sixth.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, “a movement unit configured as a movement unit moving the blade member” is indefinite. Is applicant trying to avoid a 112 f/sixth interpretation by restating that “movement unit” is a structure? Or is there a typo in this limitation and it should read “a movement unit configured to move the blade member”? For examiner “movement unit” is considered as the name of a structure and not generic placeholder. 
	Regarding claim 2, line 9, “the surface” is indefinite. it is unclear if “the surface” is referring to “a surface” in line 4 or line 8. Examiner suggest amend “a surface” in line 4 to “a first surface”; “the surface” in line 5 to “the first surface”; “a surface” in line 8 to “a second surface”; “the surface” in line 9 to “the second surface”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US 9016535 B2). 
Regarding claim 1, Hasegawa teaches an optical fiber cleaver (See Figure 6) comprising: 
a body unit (2) on which an optical fiber extending in a first direction (direction into the page in Figure 8) is loaded; 
a lid unit (1) that connected to the body unit to be rotatable (rotatable via 3) and configured to be openable with respect to the body unit (see Figure 6); 
a pair of retainers (pair of 10) arranged to be separate from each other in the first direction and retain the optical fiber between the pair of retainers when the lid unit is closed with respect to the body unit (see Figure 6); 
a blade member (16) configured to come into contact with the optical fiber from one direction side of a second direction (direction from top to bottom in Figure 8) intersecting the first direction between the pair of retainers and hurt the optical fiber (see Figure 8); 
a movement unit (12) configured as a movement unit moving the blade member and configured to bring the blade member into contact with the optical fiber from the one direction side of the second direction (adjusting the blade by the amount of gamma, see Figure 8) and 
a cleaving mechanism (assembly of 25, 26 and 27) configured to advance the hurt of the optical fiber and cleave the optical fiber (col. 5 lines 48-64).
Regarding claim 13, Hasegawa teaches the cleaving mechanism is provided at a position facing the blade member (see Figure 1) and includes a pressing portion (26) that presses the optical fiber from the other direction side of the second direction and bends the optical fiber hurt by the blade member to cleave the optical fiber (col. 5 lines 48-64 of Hasegawa).
Regarding claim 15, Hasegawa teaches an optical fiber cleaving method comprising: a first step of hurting an optical fiber using the optical fiber cleaver according claim 1; and a second step of cleaving the optical fiber by bending the optical fiber using the press portion that presses the optical fiber from the other direction side of the second direction and bends the optical fiber hurt by the blade member to cleave the optical fiber and advancing the hurt after the first step (col. 5 lines 48-64 of Hasegawa).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 9016535 B2) in view of Lurie (US 20140299645 A1).
Regarding claim 9, Hasegawa teaches all elements of the current invention as set forth in claim 1 stated above.
Hasegawa fails to teach a counter configured to count the number of cleaves of the optical fiber by the blade member; and a cleaving stop unit configured to restrict movement of the movement unit and stops cleaving the optical fiber when the number of cleaves is equal to or greater than a predetermined number of times.
Lurie teaches a fiber cleaver including a counter (380) configured to count the number of cleaves of the optical fiber by the blade member (paragraph 0090); and a cleaving stop unit (mechanism that stop the cleaving, paragraph 0090) configured to restrict movement of the movement unit and stops cleaving the optical fiber when the number of cleaves is equal to or greater than a predetermined number of times (paragraph 0090).
It would have been obvious to one of ordinary skill in the art to modify the device of Hasegawa to add the counter, as taught by Lurie in order keep track the life of the cleaver device (paragraph 0090 of Lurie).
Regarding claim 10, modified Hasegawa further teaches the movement unit is provided to movable with respect to the body unit (as modified in claim 9, 340, see Figure 10 of Lurie), wherein the movement unit includes a latch portion protruding in at least the first direction (as modified in claim 9, one of ordinary skill in the art would know how to arrange the latch portion 347 in the desired orientation of the end user, see Figure 10), wherein the cleaving stop unit is provided inside the body unit, wherein the cleaving stop unit includes a gear portion (388) 
Regarding claim 11, modified Hasegawa further teaches the counter counting the number of cleaves of the optical fiber stepwise is formed in the body unit, and wherein the number of cleaves is displayable in accordance with a change in a positional relation between the counter and a tip end of the cleaving stop unit in response to movement of the cleaving stop unit in the one direction, side of the second direction (as modified in claim 9, one of ordinary skill in the art would know how to the added counter in the desired orientation of the end user, see Figure 10 of Lurie).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 9016535 B2) in view of Ohtsuka (US 20090224019).
Regarding claim 12, Hasegawa further teaches a cleaving edge of the blade member is curved (see Figure 6 of Hasegawa).
Hasegawa fails to teach a cleaving edge of the blade member is in a straight shape.
Ohtsuka teaches a fiber cleaving device including a slide blade member (13) that includes a cleaving edge of the blade member is in a straight shape (see Figure 7).
.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 9016535 B2) in view of Honma (US 7305169 B2).
Regarding claim 14, Hasegawa teaches all elements of the current invention as forth in claim 1 stated above. 
Hasegawa fails to teach a strap accommodation portion (as best understood, for examination considered as “scrap accommodation portion”) capable of a scrap of the optical fiber after the cleaving is provided at one end of the body unit in the first direction.
Honma teaches a fiber cutting device including a scrap accommodation portion (46) capable of a scrap of the optical fiber after the cleaving is provided at one end of the body unit in the first direction (col. 6 lines 42-55), a third step of cleaving the optical fiber by drawing (draw by roller 54) the optical fiber and advancing the hurt after the first step (see Figures 12-13) into the scrap accommodation portion (see Figure 13).

Regarding claim 16, Hasegawa further teaches an optical fiber cleaving method comprising: a first step of hurting the optical fiber using the optical fiber cleaver according claim 1 (col. 5 lines 48-64).
Hasegawa fails to teach a third step of cleaving the optical fiber by drawing the optical fiber and advancing the hurt after the first step.
Honma teaches a fiber cutting device including a scrap accommodation portion (46) capable of a scrap of the optical fiber after the cleaving is provided at one end of the body unit in the first direction (col. 6 lines 42-55), a third step of cleaving the optical fiber by drawing (draw by roller 54) the optical fiber and advancing the hurt after the first step (see Figures 12-13) into the scrap accommodation portion (see Figure 13).
It would have been obvious to one of ordinary skill in the art to modify the device of Hasegawa to add the scrap accommodation portion, as taught by Honma, in order to prevent the unnecessary pieces from being scattered around (col. 6 lines 42-55 of Honma).

Allowable Subject Matter
Claims 2-5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Hasegawa further teaches wherein the movement unit is provided to be movable with respect one of the body unit (see Figure 6), wherein at least one alignment groove (13) is formed in a surface the body unit (see Figure 6), the surface including the second and third directions (the surface is a vertical wall therefore considered as including a second and third direction).
Hasegawa fails to teach wherein at least one protrusion which is able to engage with the at least the one alignment groove is provided in a surface of the other of the movement unit and the one of the body unit and the lid unit, the surface including the second direction and the third direction, and wherein the movement unit is movable to the other direction side of the second direction along a shape of at least the one alignment groove and is subsequently movable to the one direction side of the third direction in accordance with a user operation.
Simokovis (US 20080115646 A1) teaches a window blind trimmer including a body unit (11), a movement unit (59), protrusions (73, 74, 75 and 76) on the body unit (see Figure 1) with a first surface (see Figure 2), alignment grooves (65, 66, 67 and 68) on the movement unit with a second face (see Figure 2), wherein the movement unit is movable to the other direction side of the second direction along a shape of at least the one alignment groove (moving down, see Figure 7) and is subsequently movable to the one direction side of the third direction (moving left, see Figure 8) in accordance with a user operation.
It would not have been obvious to one of ordinary skill in the art to modify the device of Hasegawa to change the alignment guide arrangement, as taught by Simokovis, because the reason for the multiple direction guiding Simokovis is to accommodate cutting different shaped work piece with the same device (paragraph 0006 and 0010 of Simokovis), while Hasegawa only .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        9/28/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724